J-A29028-19
J-A29029-19

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 EDWIN M. FISCHL                 :      IN THE SUPERIOR COURT OF
                                 :           PENNSYLVANIA
                 Appellant       :
                                 :
                                 :
            v.                   :
                                 :
                                 :
 AXA LIFE INSURANCE COMPANY,     :      No. 583 WDA 2019
 THE EQUITABLE OF COLORADO, INC, :
 THE EQUITABLE LIFE ASSURANCE    :
 SOCIETY OF THE UNITED STATES    :
 AXA ADVISORS, LLC JOHN          :
 WALDRON SOURCE CAPITAL, LTD.    :
 PHILIP SCHULTE RJL GROUP LTD.,  :
 ROBERT J. LINKOWSKI, STEVE      :
 LINKOWSKI, EQUITABLE OF         :
 COLORADO INC.-RJL GROUP AXA     :
 EQUITABLE LIFE INSURANCE        :
 COMPANY AXA ADVISORS-           :
 SPAGIONE FINANCIAL, BUCHANAN    :
 INGERSOLL P.C.                  :


          Appeal from the Order Entered, February 19, 2019,
          in the Court of Common Pleas of Allegheny County,
                Civil Division at No(s): GD-18-007053.

 EDWIN M. FISCHL                    :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                   Appellant        :
                                    :
                                    :
              v.                    :
                                    :
                                    :
 AXA LIFE INSURANCE COMPANY,        :   No. 890 WDA 2019
 EQUITABLE OF COLORADO, INC.-RJL    :
 GROUP, JOHN WALDRON, PHILIP        :
 SCHULTE, AXA ADVISORS-             :
 SPAGIARE FINANCIAL                 :
J-A29028-19
J-A29029-19


                 Appeal from the Order Entered, June 11, 2019,
               in the Court of Common Pleas of Allegheny County,
                     Civil Division at No(s): GD-18-007053.



    EDWIN FISCHL, III                            :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                       Appellant                 :
                                                 :
                                                 :
                v.                               :
                                                 :
                                                 :
    BUCHANAN INGERSOLL & ROONEY,                 :   No. 891 WDA 2019
    P.C., BUCHANAN INGERSOLL PC,                 :
    LAWRENCE KUREMSKY, ESQUIRE,                  :
    PNC BANK, ANDREA FISCHL, EDWIN               :
    C. FISCHL, MARTA FISCHL AND                  :
    JACQUELINE EASLEY                            :


                  Appeal from the Order, Entered June 7, 2019,
               in the Court of Common Pleas of Allegheny County,
                     Civil Division at No(s): GD-18-007208.


BEFORE:      BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                            FILED JANUARY 17, 2020

        Edwin M. Fischl, III, appeals pro se from orders entered in two related

cases, which he filed against his parents (Dr. Edwin C. Fischl and Andrea

Fischl), his sister (Marta Fischl), various attorneys, individuals and entities

having anything to do with two irrevocable trust agreements established by

his parents for the benefit of their four children. Mr. Fischl claims the assets

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.


                                           -2-
J-A29028-19
J-A29029-19


of the trusts were mismanaged to his detriment as a potential trust

beneficiary. For the reasons that follow, we affirm the orders of the trial court

dismissing his claims.

      Mr. Fischl initially filed two lawsuits in Allegheny County, one in the civil

division, GD 18-7208 and one in orphans’ court, 7613 of 2018. The orphans’

court matter was transferred to the civil division and became case GD 18-

7053. The two complaints are nearly identical except for the caption.        In his

nearly 200 paragraph Complaint, Mr. Fischl attempts to allege various causes

of action surrounding a 1989 irrevocable trust agreement and a subsequent

1990 irrevocable trust agreement.      The 1989 agreement’s only asset was a

life insurance policy on Dr. Fischl, Mr. Fischl’s father (a $1,000,000 policy).

The 1990 agreement’s only asset was a new life insurance policy on Dr. and

Mrs. Fischl, (a $500,000 “second-to-die” policy). Mr. Fischl first learned of

these trust agreements in 2014 when the trustee, his uncle Bernard Easley,

passed away. Complaint ¶ 54.

      Mr. Fischl believes he suffered financial harm by the lapse of the first

insurance policy in the 1989 trust. He seeks to recover damages from those

individuals and entities he believes caused this harm. He listed several counts

in his Complaint, including Breach of Contract, Violations of the Unfair Trade

Practices and Consumer Protection Law (UTPCPL), Conversion, Fraudulent

Misrepresentation, Negligent Misrepresentation, Unjust Enrichment, and “All

other Claims.”




                                      -3-
J-A29028-19
J-A29029-19


       The various defendants all filed preliminary objections to the Complaint

which the trial court sustained. At case GD 18-7208, Judge Colville initially

sustained preliminary objections with prejudice as to three counts, but granted

Mr. Fischl leave to amend as to the remaining counts. Mr. Fischl never filed

an amended complaint. As a result, a few months later, Judge Ignelzi entered

judgment for the defendants on the remaining counts.

       At case GD 18-7053, Judge Ignelzi sustained preliminary objections with

prejudice as to all counts.1 Mr. Fischl filed an appeal as to both cases. This

court granted a motion to consolidate the appeals on October 1, 2019. Both

cases were assigned to this panel, who heard argument on December 4,

2019.2

       We begin by noting that Mr. Fischl’s appellate brief fails to conform to

Rule of Appellate Procedure 2111, which requires an appellant to organize his

brief in separate, identifiable sections in the following order:

       (1) Statement of jurisdiction.
       (2) Order or other determination in question.
____________________________________________


1 Initially, Judge Ignelzi sustained the preliminary objections on February 19,
2019. Mr. Fischl filed several motions for reconsideration, which the trial
court denied. In his 1925 (a) opinion, Judge Ignelzi indicates that he held a
hearing on June, 7, 2019 for both cases, at which time he dismissed all of Mr.
Fischl’s claims with prejudice.

2  Fischl has filed Applications for Relief in which he asks this Court to
incorporate exhibits and submit additional information regarding these
appeals. Because Fischl’s appeals have been consolidated, we have reviewed
all pertinent exhibits and other information that appears in the certified record
for both cases. Thus, we deny Fischl’s Applications for Relief.


                                           -4-
J-A29028-19
J-A29029-19

     (3) Statement of both the scope of review and the standard of
     review.
     (4) Statement of the questions involved.
     (5) Statement of the case.
     (6) Summary of argument.
     (7) Statement of the reasons to allow an appeal to challenge the
     discretionary aspects of a sentence, if applicable.
     (8) Argument for appellant.
     (9) A short conclusion stating the precise relief sought.
     (10) The opinions and pleadings specified in paragraphs (b) and
     (c) of this rule.
     (11) In the Superior Court, a copy of the statement of errors
     complained of on appeal, filed with the trial court pursuant to
     Pa.R.A.P. 1925(b), or an averment that no order requiring a
     statement of errors complained of on appeal pursuant to Pa.R.A.P.
     1925(b) was entered.
     (12) The certificates of compliance required by Pa.R.A.P. 127 and
     2135(d).

Pa.R.A.P. 2111.

     Pursuant to Appellate Rule 2101, if the defects in the brief are

substantial, the appeal may be quashed or dismissed.      Pa.R.A.P. 2101.

     Mr. Fischl is representing himself in this matter. However, a litigant who

represents himself is not entitled to any special benefit under the rules. In

O’Neill v. Checker Motors Corp., 567 A.2d 680 (Pa. Super. 1989), our court

stated:

     While this court is willing to liberally construe materials filed by a
     pro se litigant, we note that appellant is not entitled to any
     particular advantage because he lacks legal training. As our
     Supreme Court has explained, any layperson choosing to
     represent himself in a legal proceeding must, to some reasonable
     extent, assume the risk that his lack of expertise and legal training
     will prove his undoing.

Id. at 682. (citation omitted; some formatting). See also, Hoover v. Davila,

862 A.2d 591, 595-96 (Pa. Super. 2004) (“A pro se litigant is not absolved


                                     -5-
J-A29028-19
J-A29029-19


from complying with procedural rules.”); First Union Mortgage Corp. v.

Frempong, 744 A.2d 327, 333 (Pa. Super. 1999) (“A pro se litigant is granted

the same rights, privileges and considerations as those accorded a party

represented by counsel; however, pro se status does not entitle a party to any

particular advantage because of his or her lack of legal training.”).

      Although Mr. Fischl attempted to find legal counsel, there is no right to

counsel in a civil proceeding.      U.S. Const. amend. VI. (“In all criminal

prosecutions, the accused shall enjoy the right . . . to have the Assistance of

Counsel for his defence.”). He is not entitled to the appointment of counsel

as he requested.

      Because the trial court addressed the merits of this appeal, and we are

able to ascertain the basis of Mr. Fischl’s claims, we decline to dismiss or quash

based on Mr. Fischl’s substantially defective brief. In his concise statement of

matters to be raised on appeal, Mr. Fischl identified the following issues:

      ISSUES TO BE RAISED ON APPEAL
      Dismissal of one or more defendants with prejudice; Consolidation
      of cases; Clarification of Judge Assignment; Transfer issues
      between cases including plaintiff’s orphans’ court case transfer;
      Ownership; Official Court Appointment of ownership/ fiduciaries/
      administrators needs to be ordered; Significant unlawful
      decreases to the death benefit of the contracts.

Concise Statement, 4/7/19, at 6 (unpaginated).

      Primarily, Mr. Fischl contends that his claims against the defendants

should not have been dismissed with prejudice. In reviewing a challenge to




                                      -6-
J-A29028-19
J-A29029-19


an order sustaining preliminary objections in the nature of a demurrer, we are

guided by the following:

     Our review of a trial court’s order sustaining [] preliminary
     objections in the nature of a demurrer is plenary.            Such
     preliminary objections should be sustained only if, assuming the
     averments of the complaint to be true, the plaintiff has failed to
     assert a legally cognizable cause of action. We will reverse a trial
     court’s decision to sustain preliminary objections only if the trial
     court has committed an error of law or an abuse of discretion.

Kramer v Dunn, 749 A.2d 984, 990 (Pa. Super. 2000) (internal citations

omitted).

     All material facts set forth in the complaint as well as all inferences
     reasonably [deducible] therefrom are admitted as true for [the
     purpose of this review]. The question presented by the demurrer
     is whether, on the facts averred, the law says with certainty that
     no recovery is possible. Where a doubt exists as to whether a
     demurrer should be sustained, this doubt should be resolved in
     favor of overruling it.

Wawa, Inc., v. Alexander J. Litwornia & Assoc., 817 A.2d 543, 544 (Pa.

Super. 2003) (quotation omitted).

     The trial court recognized that dismissing a claim without leave to

amend is rare. T.C.O., 8/4/19 at 3. However, the court believed this is the

rare type of case where dismissal is appropriate. Id. “To be clear and free

from doubt that dismissal is appropriate, it must appear with certainty that

the law would not permit recovery by the plaintiff on the facts averred.” Id.

(quoting McGuire v. Shubert, 722 A.2d 1087, 1090 (Pa. Super. 1998). The

court reviewed each of Mr. Fischl’s purported claims and determined that they

all lacked merit, and that any opportunity to amend would be pointless.



                                      -7-
J-A29028-19
J-A29029-19


       We agree with the trial court’s analysis of each of Mr. Fischl’s claims and

adopt it as our own. T.C.O. 8/14/19 at 4-8 (finding no breach of contract

claim because Mr. Fischl was not a party or third party beneficiary to any

contract; no UTPCL claim because Mr. Fischl did not make a purchase of goods

or services; no conversion claim because there was nothing to steal, since

trust will not be funded until the death of his parents who are still alive;3 no

fraud or misrepresentation because Mr. Fischl was not a party to any dealings

with the defendants, he does not stand in the shoes of his parents, and he did

not allege claims with particularity; no unjust enrichment because Mr. Fischl

claimed a written contract existed, and no specific benefit was taken by

defendants to his detriment; no “other claim” as none is specified).4
____________________________________________


3 Mr. Fischl claims he is presently entitled to his ¼ share of the cash value of
the policy. However, in order to distribute the assets of the trust prior to the
death of his parents, all of the beneficiaries would have to agree. If they do
not, then Mr. Fischl has no current claim to this asset. The policy is still in
place, his parents are still alive, and thus, there is no cash from the trust to
distribute at this time.

4 As a courtesy, we explain why Mr. Fischl suffered no harm regarding the
termination of the original life insurance policy purchased. He believes
because the 1989 trust containing that policy was irrevocable, he must be
entitled to some money. Mr. Fischl fails to understand that although the trust
was irrevocable, it was never fully funded. The trust’s only asset was an
insurance policy that was only partially paid for, using money that his parents
gifted to the trust. However, it was discovered that the trustee purchased the
policy before the trust was created, and then the trustee transferred the
policy to the trust. To avoid possible federal income tax issues if Dr. Fischl
died within the first 3 years of that policy, the trust had to be created first and
the policy purchased second. When the lawyer who was advising Dr. and Mrs.
Fischl realized the timing of events with the Fischl’s 1989 trust, he immediately
contacted them to advise them of the risks involved should the trustee



                                           -8-
J-A29028-19
J-A29029-19


        In his brief, Mr. Fischl also complains generally about several other

recent issues involving the 1990 trust, including: 1) the appointment of his

sister, Marta Fischl, as the replacement trustee following the death of the

original trustee, Bernard Easley, in 2014 and the renunciation of the successor

trustee, Jacqueline Easley;5 2) the trustee using dividends from the policy to

pay current premiums due; and 3) the lack of notices of “Crummey rights” to

the beneficiaries.6      Although mentioned cursorily in his brief, none of the

____________________________________________


continue with the original insurance policy. Letter 5/5/1990 at 2-4.            It
appears, that upon advice of counsel, the trustee allowed the first policy to
lapse. This was within the trustee’s discretion. Since this policy was cancelled
within the first year it was purchased, the cash value would have been worth
less than the premiums paid. Moreover, the law firm that discovered the
error with the establishment of the 1989 trust refunded the money that Dr.
and Mrs. Fischl gifted to pay for premiums on the initial policy, and the trustee
used the refunded money to purchase the substitute policy placed in the 1990
trust. Letters 8/24/90 and 4/24/91. Again, the trustee had full discretion to
allow the first policy to lapse and to purchase the new policy for the 1990
trust, even though the second policy was not the same type of policy and had
a different death benefit. As such, the beneficiaries of the 1989 trust suffered
no financial harm. It is unclear whether the letters referenced here are part
of the certified record. These letters had no bearing on our decision; we
reference them solely to explain to Mr. Fischl why he has no viable claim
regarding the lapse of the policy in the 1989 trust.

5   Mr. Fischl also claims he should be appointed as the trustee/special fiduciary.

6 “Crummey rights” come from the landmark 1968 Ninth Circuit decision,
Crummey v. Commissioner, 397 F.2d 82 (9th Cir. 1968). To have a present
interest under Crummey, a trust beneficiary must be legally and technically
capable of immediately possessing the gifted property, and have a reasonable
opportunity to do so. A trust agreement usually requires the trustee to provide
to each beneficiary a notice of withdrawal rights within a reasonable time after
any gift subject to a withdrawal right is made to the trust. Indeed, the
1990 trust provides for these notices at §1.2, for each year in which either



                                           -9-
J-A29028-19
J-A29029-19


counts in Mr. Fischl’s Complaint alleged a specific cause of action with respect

to any of these issues. Moreover, Mr. Fischl does not develop any argument

regarding these issues in his brief, and he cites no authority for his position.

As such we deem any argument on these issues to be waived. Hawkey v.

Peirsel, 869 A.2d 983 (Pa. Super. 2005) (stating failure to cite to relevant

authority resulted in waiver of issue presented on appeal).

       The parties are directed to attach a copy of the trial court opinion to this

decision in the event of future proceedings.

       Applications for Relief denied. Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/17/2020




____________________________________________


grantor makes a contribution of property to the trust. Because it does not
appear that any gifts were made to the trust since the original life insurance
policy was purchased, the trustee did not have to provide Mr. Fischl or the
other beneficiaries any notice of withdrawal rights.


                                          - 10 -
                                                              Circulated 01/08/2020 03:39 PM




                  IN THE C.OURT OF CO.Ml\'ION PLEAS
                                    OF
             ALLEGHENY COUNTY, PENNSYLVANIA


EDWINM. FISCHL JII,                      CIVIL .DIVISlON

                    Plaintiffs;

             v.                          G.D. No, 18-007053

AXA LIFE INSURANCE COMPANY,
EQUitABLE OF COLORADO, INC. -.RJL
GROUP,
JOHN WALDRON, PHILIP SCHUL TE,
AXA ADVlSORS-SPAGIARE      .
FINANCIAL,

                    Defendants,




EDWIN FISCHL, nr,                        GD No. l 8-007208

                    Plaintiff,

       vs.

BUCHANAN INGERSOLL & ROONEY,
P.C.,.BUCHANAN.INGERSOLL PC,                                                  '.,,.O




                                                                              �--
                                                                              ;:b·
LAWRENCE KUREMSKY, ESQU�RE,                                                   ,:---
                                                                              i;()       -n
PNC BANK, ANDREA FISCHL, EDWIN                                                           �
c FISCHL, MARTA FISCHL, .and .
JACQUELINE EASLEY,                                                            ::.:.:n.   .fTJ
                                                                              :,:.�      (;)
                                                                           .. ;,D
                                                                              ·,.
                    Defendants.                                               0,
                                                                              r',)
                                                      Opinion
                                                 Factual Summarv

          The tactual background of this matter is somewhat convoluted.. Ori November 9, 2018,

Plaintifffiled a 200..:paragraph complaint alleging breach of contract, violation ofUnfair Trade

Practices and Consumer Protection Law, conversion, fraudulent misrepresentation, negligent
                                                                      I

misrepresentation, unjust enrichment, and "all other claims." In his complaint, Plaintiff
.incorporates allegations and fads regarding a. separate case docketed at GD 18- 7208 of which

this Court's colleague, the Honorable Robert Colville initially retained jurisdiction', which was

subsequently transferred to this Courtby Order ofAdministratlve Judge Christine Ward. The

complaints. are nearly identical save for the caption. Case GD 18·7053 initiated as an Orphans

Courtmatterwhichwas subsequently transferred to the Civil Division by Administrative Judge

Lawrence O 'Toole, Since this time Plaintiff has: filed a plethora of motions requesting transfers

between divisions, to be appointed a trustee, and several appeals .. The Plaintiff has made a habit

of filing multiple motions with several differentjurists, as a result the docket in this case is. self-

explanatory.

           As far asthis Court is.able to discern, Mr. Fischl believes he is (possibly) a beneficiary of

an irtevocable trust established by his. parents. This trust is to be funded by the life insurance

proceeds. of his parents. Mr. Fischl' s parents (at the time of the writing ofthis opinion) are not

deceased. There have been two trusts. The first trustwas established in 1989 and was later

dissolved upon the creation of the subsequent, and present, trust in J990. Plaintiff is of the belief

 the old trust would have been more profitable than the new trust, and allegedly this W!iS known

 by the Defendants in this case. Each Defendant was.in someway involved in the trust.as.an


 I
     Judge Colville has since transferred to the Criminal Division:
administrator, servicer, issuer; lawyer; etc. Plaintiff was never a party to any of'the contractsnor

did he serve in any capacity other than a future beneficiary of the trust. Despite the dissolution of

the 1989 trust, Mr. Fischl appears to be of the belief it contains a great deal of money of which

he is entitled to a share. Plaintiff. s complaint is so nonspecific> as to render this Court unsure of

what assets Plaintiff believes he is entitled ..

                                          Procedural History
                                '
        As a preliminary matter, this Court must note this case presents as nothing short of a

procedural "train wreck/'1vlr. Edwin M. Fischl ("Plaintiff') has two docket.numbers/cases which

he has at times.tried to litigate as one. This has resulted inmotions, decisions.and orders before

multiplemembers of the. bench, In an attempt to achieve uniforrnity and clarity iii the matter the

Admiaistretive Judge of the Civil Division assigned all of Plaintiff's matters (both GD 18,.7208

and GD 18-7053) to this member of the Court (or disposition .. The docket.in this case largely

speaks for itself.

                                                   Case GD 18-7208

        On March 26, . 2019, this Court's colleague,
                                                .
                                                     the Honorable Robert Colville, sustained

 Defendant's Preliminary Objections as to Counts I,Jl; and VU of Plaintiffs pro-se complaint.

 Plaintiff was, granted leave to file an amended complaint as to all remaining counts. Despite the

 myriad .of filings at this docket number, Plaintiff never filed an amended complaint. This Court

 entered judgmentfor Defendants on the.remaining counts on June 7, 2019.

                                                   Case GD 18�7053

         On February 19, 2019,.after consideration of briefs and oral argument, this Court

 granted/sustained'Defendant's Preliminary Objections and dismissed Plaintiff's pro-se complaint

 With prejudice at GD 1.8:.705.3. It should be noted Plaintiff w�� pr�setit before the argument but
                Ieftthe room before his case was called.As evidenced hr the April 5; 2019 order of this Court's

                colleague in the GD 18- 7208 matter, this. is something of a habit with Mr. Fischl. Decker Entry

                #57. fa his Order, Judge Col vi He made it quite clear if the Plaintifffails to. appear for scheduled

                 motions he would.suffersanctions.

                          On February 26. March 4, and M'.lich25, 2019, Plaintiff filed "For BmergencyMotio»

                · Reconsideration and Motion for.Clarification of Order.'' On March 25, 2019, Plaintiff also filed

                 "For Leave to File the Appeal Nual Pro Tune (sic)" as well as. a request to proceed in forma

                 pauperis. On March 25. 2019� this Court granted Plaintiff's request to file with in forma.pauperis
                 status as well as reinstating his rights mine: pro tune. The same day, this Court denied Plaintiff.' s
                                                                                                                        '

                 Motion for Reconsideration. On March 27, 2019; this Court directed Plaintiff tofile a 1925(b)

                 statement. Plaintiff complied timely on April 8� 2019. On March 27. 2019, Plaintiff filed an

                 "Emergency Motion to Appoint" which was denied on the same day. Plaintiff would eventually

                 discontinue .his first appeal.

                          In anattemptto clarify Plaintiff's position and.get all parties "on the same page," this

                 Court held a hearing on June 7 � 2019 for both cases. Following this hearing, all of Plaintiffs

                  claims were dismissed with. prejudice'. Plaintiff timely appealed,

                                                               Argument

                          The Court dismissed Plaintiff's claims on preliminary objections. This Courtis folly

                  aware dismissal is rare, howeverthis is the rate case where dismissal is appropriate; "To. be clear

                  and.freefrom doubt that dismissal is appropriate, it must appear with certainty that the law

                  would not permit recovery by the plaintiffon the facts averred, u Mciluire v, Shubert; 722 A.2d

                  1087, I090(Pa. Super.1998)� ThisCourtisclear and free from doubt and the Plaintiff's




···-·-···--·-· ············-·-····-----
                     complaints faced dismissal in these cases for a.myriad ofreasons which this Court will

                     enumerate below;

                                                Failure to File Amended Complaint irt GDJS-7208

                                  Perhaps the most glaring reason for dismissal. of the action at GD l8� 7208 is Plaintiffs

                      failure to file an amended complaint. Pursuant to Pa.R.C.P l02�(e): ''If the filing of an

                      amendment, an amended pleading, or a new pleading is allowed or required.It shall be filed

                      within twenty days after notice of the order or withinsuch other time the Court shall fix:" Judge

                      Colville granted.preliminary objections in the GD 18;.7208 matter onMarch26, 2019 and

                      allowed Plaintiff to amend (if he could); This means Plaintiff had until roughly April 25, 2019 to

                      either file.an amended complaint or request an.extension, ArgumentTranscrfpt ("A.T/')June

                      7, 20U> at PlS, L14'-16. Even if this Court were to grant Plaintifffurtherleave to.amend, he

                      would be unable to correct the fatal flaws fa these cases;

                                                       Plaintiff is Not A Party to Any Contract

                                  When reviewing preliminary objections, facts that arewell-pleaded, material, and
                                  '·                                                 .·                       ..   .
                       relevantwillbe taken as true-together with reasonable inferences. Mellon BankN.A. v. Fabinyi,

                       6S.OA.2d 895. 899. (Pa. Super'. 1994). Preliminary objections in the nature of.a demurrer should

                       be granted where the contested pleading is legally insufficient. Caltagirone
                                                                                             . .    v:        .     . Ine.,
                                                                                                            Cephalon,

                       190 A.3d 596,599 (PaSuper. 2018), citing Cardenas v. Schober, 783A.2d 3l7(Pa� Super.

                       2001).

                                   Count I ofPlaintiff's complaint contains bald allegations of'breach of contract, Plaintiff
                       does not clearly identify to which.Defendantts) thisapplies .. It is well established there arethree

                       elements
                        .       necessary. to plead a cause of action for breach of contract: (l) the existence ofa
                       contract,
                             .  . including
                                            its essential terms,. (2)
                                                                   . .
                                                                       a breachof the contract; and (3). resultant damages ..




      -
.......   --,-·-···· · ·····---
Meyer, Darragh, Buckler, Bebenek & Eck, P,L.L.C.,       V;   Law Firm oJMalone Middleman, .P.C.,

6137 J\Jd 1247, 1258 (Pa. iot6). The most obvious problem in Plaintiffs case and complaint is

he has not.identified a single.contract to which he is actually a.contracting party. Plaintiff

attaches no contract in blatant violation of Pa.R.C:P. 1019(1). In each ofthese contracts the

parties are the.Defendants and Plaintiff's.parents .. Plaintiff therefore has no standing. lt is

fundamental contract Jaw that one cannot be liable for breach of a contract unless one is a party

to that contract. Electron Energy Corp. v.. Short, 597 A.2d 175, 177 (Pa. Super. 1991): There

simply is no viable claim for breach as one cannot breach a contract to which one is riot a party.

In the case. of an insurance contract, a party to the. contract is the one with standing to. enforce the

terms of the insurance contract, Pettyv. Hosp. Serv. Ass 'n. ofNortheastern Pa., 2J A.3d 1004,.

IOI) (Pa .. 2011).

        There are some instances in which a third-party beneficiary does. have standing, such as

when a: beneficiary under a will, would lose theirintended legacy; Guy v.. Liederbach, 459 A.2d

744; 751 (Pa. }983) see also. Estate .. ofAgnew v. Ross, 152 A.3cf.247, 259 (Pa .. 2-017). But the

condition precedent to the life insurance contracts funding the trust (the death of Plaintiff's

parents) has. not yetoccurred, The naming of a party .as a beneficiary of a policy "vests nothing

in that person" given the a:pility of the. policy's owner to change the beneficiary at any time prior

to theinsured's death. Equitable lifeAssur: Sek ofll.S. v. Stitzel, 445 A.2d 523, 525 (Pa . Super,

l 982) superseded on other grounds. Plaintiff seems to disagree with the choice of his parents not

to make him the trustee of the trust. This is. the choice ofhis parents - as is theirright. Plaintiff's.

claim simply makes. no sense and.is unable to make himself a party to these contracts; Therefore,

the opportunity
     .        .
                to amend wotild be pointless.
                            · Plaintiff Purchased No Goods or Services

        Plaintiff in Count 11 of his complaint alleges harm under the Unfair Trade Practices and

Consumer Protection Law (''UTPCP�"). In order to establish a prtma faeie C@Se under the

UTPCPL a consumer must plead and establish ( 1) he purchased or leased goods or services·

primarily for consumer purposes; (2) he suffered some ascertainable loss; and (3) the loss

 resulted from an unlawful method, act; or practice under the statute.. Toy v, Metropolitan Life Ins.

 Co., 92RA,2d 186 (Pa, �007). Simply put; the Plaintiff never dealt with any of the Defendants.

 Any purchases were. between Plaintiffs parents and the Defendants. The only parties with

 standing to sue would be Plaintiff's parents or in the case of their passing, perhaps the

 administrators of their respective estates. But as Plaintiffs parents are. still alive, Plaintiffcannot

 pursue an action in their stead. This. is not an issue which can be remedied via amendment to the

 complaint.

                              Plaintiff Was Not Deprived of Property

         In Countlll of his Complaint, Plaintiff alleges a cause of action for conversion.
, Conversion is defined as ''the deprivation of.another's property rights in, qr JJSe or possession of,

 a chattel, without the owner's consent and without lawful justification?' Stevenson v, Economy

 Bank ofAmbridge, 197 A.2d 721, 7'}.6 (Pa. 1964). �·A plaintiff has a cause of action.in.conversion

 if he or she has actual or constructive possession of a chattel at the time of the alleged

 conversion." Pittsburgh Constr. Co.. v. Griffith, 834 A:2d 572; 581 (Pa. Super: 2003). Conversion

 is simply an elegant term for "civil. theft." Plaintiff admittedly does not even know if he is a

 beneficiary of the.trust in question. Plaintiff does not allege with any specificity (a) v;h�t was

 taken; (b) hislegal right to the, chattel; (c) the identity of who took(converte.d) the chattel; (d) the

 amount.which was converted; and {e) how any of the actions of the trustees were withoutlegal
.•




     justification. Plaintiff is attempting to stake ownership in something which no longer exists?

     namely a trust which lapsed in 1989. There is simply nothing to steal, the trusts are not funded

     until the passing-of Plaintiff's parents. This flaw cannot becorrected via amendment.

                                    Lack of Subiect Matter Jurisdiction

             As aihresheldmatter, this Courtlacks subject.matter jurisdiction to hear Counts IV and

     V regarding fraudulent and negligent misrepresentation, as Plaintiff was not a party to the

     alleged misrepresentations, Plaintiff alleges misrepresentations were made to his father regarding

     life insurance contracts purchased by an irrevocable trust. If this is the case; Plaintiff cannot

     stand in bis father's shoes. Even if he were able to do so, Plaintifffails to allege any

      misrepresentations with any particularity. Youndtv. First Nat 'l Banko/ Port Allegany; 868 A.2d

      539,544.(Pa. Super. Ct .. 2005); Pa.R.C.P. 1 Ol 9(b)). Even if Plaintiff could allege a

     .misrepreseptation with specific particularity, he.cannot·makehimself a party to thealleged

      misrepresentations as.he is not a partyto the contracts. H� simply wasn't there. Therefore,

      amendment would be futile, and the claim must be dismissed.

                                   No. U niust Enrichment Due to Contract

             In.Count VI Plaintiff alleges unjust enrichment, This is simply not possible, as a party

      cannot maintain an unjust enrichment.claim where a written or express contract.exists. Wilson

      Area School District v, Skepton, 895 A2d 1250, 1254 (Pa; 2006); see also Lackner. v; Glosser;

      .892 A.2d 21, 34 (Pa. Super. Ct. 2006). Even assuming Plaintiffis pleading in the alternative the

      Superior Court has rejected unjus.t enrichment claims pled in the alternative where the Plaintiff

      also pleads the existence of.a written contract.. 'Khawaja v. RE/MAX.Central; 151 A:3d 626, 633-
               ··:


      34 (Pa. Super. Ct 2016).
                To sustain � claim ofunjust enrichment Plaintiff must allege: (1) benefits conferred on

         defendant by plaintiff: (2) appreciation.of such benefits by the defendant; and (3) acceptance and

         retention. of such benefits under such circumstances that it would b¢ inequitable for defen�ant to

         retain the benefit without payment.of'value. Meyer, Darragh;. Buckler, Bebenek & Eck, P.L.L.C.,

         v. Law FirmofMalone.Middleman, P.C, l79AJd 1093, 1102 (Pa. 2018), citingStyer v. Hugo,

         619 A.id 34 7,.3 50 (Pa • .Super. Ct. 1993 ). The complaint articulates no specific benefit given to

         the Defendants by the Plaintiff, nor {assuming a benefit was conferred) is there any alleged facts

         supporting said retention to be unjust, Plaintiff alleges things such as "taking cash value

         guaranteed death benefits,' and charging "future false .premiums." There are· no death benefits to

         he had, 'as his parents are still alive. This is obviously something amendingthe complaint willnot

         change.therefore amendment is futile.

                                                        Other Claims

                  Finally, in Count VII Plaintiff.attempts to create a "catch-all" category (Q include any

          claims not specified. This is obviously an unacceptable form of advocacy, as no new claims are

          stated and appear to this Court to. be reiterations of the preceding claims.

                                                         Conclusiqn

                      For the above-mentioned reasons this Court humbly .requests its. decision to dismiss

          Plaintiff's complaints with prejudice be affirmed.




··-------·-     _..                                      ··-········-··-···-·········-····-·· ..